Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Wayne Coonts appeals the district court’s order granting the Defendants’ motions to dismiss Coonts’ civil action. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Coonts’ informal brief does not challenge the district court’s dispositive analysis, Coonts has waived appellate review of the court’s order. See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED